Citation Nr: 1502354	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  12-13 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to a rating in excess of 20 percent for right ankle sprain with Achilles tendonitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1982 to August 2009.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision of the Salt Lake City, Utah, Regional Office (RO) of the Department of Veterans Affairs (VA). 

On March 28, 2014, VA received the Veteran's claims for increased ratings for service-connected disabilities of the cervical spine, left elbow, and right elbow.  The Board cannot take original jurisdiction of these claims.  They are referred to the RO for appropriate action.

Additional evidence in the form of post-service treatment records was received subsequent to the most recent supplemental statement of the case (SSOC) in January 2013.  The evidence is not pertinent to the right ankle claim or is duplicative of evidence previously of record.  Thus, remand for another SSOC is not necessary.  See 38 C.F.R. § 20.1304(c) (2014).


FINDING OF FACT

The Veteran's right ankle sprain with Achilles tendonitis is manifested by symptoms that more nearly approximate marked limitation of motion.  


CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 20 percent for a right ankle sprain with Achilles tendonitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.71a, Diagnostic Code 5271 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103(a), 5013A (West 2014); 38 C.F.R. § 3.159 (2014).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A standard December 2010 letter satisfied the duty to notify provisions.  

The Veteran's service treatment records, and post-service VA and Federal treatment records have been obtained; he did not identify any outstanding treatment records pertinent to the appeal.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  

VA examinations were conducted in January 2011 and December 2012; the Veteran has not argued, and the record does not reflect, that these examinations are inadequate for rating purposes.  38 C.F.R. § 3.159(c)(4); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  

Analysis

The Veteran's right ankle sprain with Achilles tendonitis has been rated as 20 percent disabling under Diagnostic Code 5271, which provides that limitation of motion of an ankle warrants a 10 percent rating if it is moderate or a maximum 20 percent rating if it is marked.  38 C.F.R. § 4.71a (2014).  Normal range of motion of the ankle is plantar flexion to 45 degrees and dorsiflexion to 20 degrees.  38 C.F.R. § 4.71 (2014).

The Veteran contends that (i) current disability rating does not adequately contemplate the severity of his right ankle disability and (ii) he is entitled to separate compensable ratings for right ankle sprain and Achilles tendonitis of the right ankle.  See, e.g., Informal Hearing Presentation (Dec. 2014).

On VA examination in January 2011, the Veteran reported pain, especially with running.  He also reported stiffness, weakness, swelling, and feeling of instability.  The examiner reported there were no findings of joint ankylosis.  The examiner noted limited range of motion with dorsiflexion to 20 degrees and plantar flexion to 45 degrees, with no reported pain.  There was no additional limitation of motion or pain on repetitive use testing.   The examiner opined that the Veteran's right Achilles tendonitis impacts the Veteran's occupational activities to the extent that it causes pain and decreased mobility.

In July 2011, the Veteran reported that tendonitis affects his ability to be fully productive at work and socially.

In October 2011, the Veteran was referred for physical therapy.  An initial physical therapy evaluation showed dorsiflexion to 5 degrees and plantar flexion 60 degrees.  There was minimal swelling and muscle normal with exception to eversion strength of 4+/5.  A January 2012 follow-up note shows decreased tenderness over the Achilles tendon and no limited or painful motion.

On VA examination in December 2012, the Veteran reported that he could not run due to pain, that he limps all day, and that he occasionally uses crutches.  The examiner noted limited range of motion with 10 degrees of dorsiflexion and 35 degrees of plantar flexion, with no reported pain.  There was no additional limitation of motion or pain on repetitive use testing.  The examiner reported that the following factors contribute to the Veteran's right ankle disability:  less movement than normal; disturbance of locomotion; and interference with sitting, standing, and or weight-bearing.  There was no pain on palpation of joints or tissue, no ankylosis, no instability, no edema, and no deformity.  There was Achilles tendonitis, which manifested by pain around the right heel and ankle area and limping after repetitive use.  The examiner opined that the Veteran would have difficulty doing a job which requires standing or walking for long periods of time, but that he would be able to do a sedentary job.

As to the Veteran's claim for increase, the Board finds that a schedular disability rating greater than 20 percent is not warranted at any time during the pendency of the appeal.  Although the January 2011 VA examination generally showed normal range of motion, the other evidence tended to show limitation of both plantar flexion and dorsiflexion.  Thus, the Board finds that the Veteran's right ankle sprain with Achilles tendonitis is manifested by symptoms that more nearly approximate marked limitation of motion.  Significantly, a 20 percent rating is the highest rating possible under Diagnostic Code 5271.  

The Board has considered other potentially applicable diagnostic codes.  However, as the evidence does not show arthritis confirmed by x-ray, ankylosis of the ankle, ankylosis of the subastragalar or tarsal joint, malunion of the os calis or astragalus, or astragalectomy, flatfoot (related to the service-connected disability), weak foot, claw foot, Morton's disease, hallux valgus, hallux rigidus, hammer toe, other injuries of the foot, disability ratings are not warranted under Diagnostic Codes 5003, 5270, 5272, 5273, 5274, 5276, 5277, 5278, 5279, 5280, 5281, 5282, or 5284.  This is so even with consideration of painful motion and other factors.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014).  The Veteran is receiving the highest rating for limitation of motion absent ankylosis.  Because the Veteran retains some motion, the Board finds that ankylosis is not approximated by the evidence.  Thus, there are no other appropriate diagnostic codes for rating the Veteran's service-connected right ankle disability.

With regard to the Veteran's second contention, he asserts that he is entitled to separate compensable ratings for his right ankle sprain and Achilles tendonitis of the right ankle, because they are separate diagnoses that necessitate separate treatment.  See Informal Hearing Presentation (Dec. 2014); Substantive Appeal (Apr. 2012).  

Section 4.14 does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one code are duplicative of the symptomatology justifying a rating under another code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Here, medical records show that the Veteran underwent physical therapy for Achilles tendonitis; however, the Veteran does not contend and the evidence does not show that the ankle sprain and Achilles tendonitis are manifested by different symptoms.  In fact, the record consistently shows that the disabilities are manifested by pain, stiffness, and limitation of motion of the right ankle.  As the symptomatology directly overlaps with the musculoskeletal symptomatology encompassed by the current 20 percent rating under Diagnostic Code 5271, a separate rating would result in impermissible pyramiding.  Accordingly, separate ratings for ankle sprain and Achilles tendonitis are not warranted.

Therefore, the preponderance of the evidence is against the claim for schedular rating in excess of 20 percent for right ankle sprain and Achilles tendonitis; there is no doubt to be resolved; and an increased rating is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014).

Consideration has been given regarding whether the schedular rating is inadequate for this disability, requiring that the RO refer the claim to the Under Secretary for Benefits or the Director of Compensation Service for consideration of extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2014).

First, a determination must be made as to whether the schedular criteria reasonably describe the severity and symptoms of the claimant's disability.  If the schedular rating criteria reasonably describe the severity and symptoms of the claimant's disability, referral for extraschedular consideration is not required and the analysis stops.  Second, if the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other "related factors," such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the first Thun element is not satisfied.  The right ankle sprain with Achilles tendonitis is manifested by signs and symptoms such as pain, stiffness, limitation of motion, and feelings of instability, which impair prolonged locomotion and occasionally require physical therapy, pain medication, and crutches.  See, e.g., VA examination (Dec. 2012).  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the ankle and foot provide disability ratings on the basis of limitation of motion.  See, e.g., 38 C.F.R. § 4.71a, Diagnostic Code 5271.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet.App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  Physical therapy, pain medication, and crutches are treatments for symptoms such as pain and impairment of locomotion, which are specifically contemplated by regulation and case law.  In short, there is nothing exceptional or unusual about the Veteran's right ankle sprain and Achilles tendonitis because the rating criteria reasonably describe his disability level and symptomatology.  Referral for extraschedular consideration is not needed.  Thun, 22 Vet. App. at 115.  

Finally, the Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability. 

In the present case, there is no indication in the record that reasonably raises a claim of entitlement to a TDIU.  While the evidence indicates that the right ankle disability impairs the Veteran's ability to perform work that requires him to be on his feet for long periods of time, there is no evidence indicating that the service-connected right ankle disability prevents the Veteran from obtaining or maintaining substantially gainful employment.  In fact, the Veteran has been gainfully employed during the pendency of the appeal.  Additionally, the January 2011 and December 2012 medical examiners found that the Veteran's right ankle disability does not interfere with his ability to perform sedentary work.  Thus, the Board finds that a claim for entitlement to a TDIU has not raised and is not before the Board at this time.


ORDER

A rating in excess of 20 percent for right ankle sprain with Achilles tendonitis is denied.


____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


